Citation Nr: 0023415
Decision Date: 06/15/00	Archive Date: 09/08/00

DOCKET NO. 93-24 676               DATE JUN 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUE 

Entitlement to service connection for post traumatic stress
disorder (PTSD). 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty with the United States Coast
Guard (USCG) Merchant Marines from August 2, 1944, to December 18,
1944; February 13, 1945, to March 12, 1945; and April 21, 1945, to
August 15, 1945. See VBA's Adjudication Procedure Manual, M21-1,
Part III, para. 4.30(e), change 41 (July 12, 1995) (for computation
of merchant marines' active service, only the date of each voyage
are considered as qualifying active duty).

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1991 rating decision of the Department of
Veterans Affairs (VA), Regional Office (RO), in Honolulu, Hawaii,
which denied service connection for PTSD.

The case originally came before the Board in January 1996, at which
time it denied service connection for PTSD. The veteran appealed
the Board's derision to the United States Court of Appeals for
Veterans Claims (formerly Court of Veterans Appeals) (Court). On
February 11, 1999, the Court issued a memorandum decision which
vacated the portion of the Board's decision that denied service
connection for PTSD and remanded the case for additional
development and readjudication. The case is now before the Board as
per the Court's remand.

The Board's January 1996 decision, addressed two additional issues,
entitlement to service connection for hypertension and for hearing
loss. The hypertension claim was denied by the Board, a decision
that was affirmed by the Court in its February 11, 1999 decision.
The hearing loss claim was remanded by the Board for additional
evidentiary development and review by the RO. Service connection
for hearing loss (and tinnitus) was later granted by the San Diego,
California, RO, in a December 1998 rating decision. In light of the
above, neither the hypertension nor the hearing loss claim is
currently before the Board.

The veteran's power of attorney of record, executed in July 1996,
designates Hawaii Office of Veterans Services as his
representative. Inasmuch as the veteran now resides in California,
and his file is in the jurisdiction of the San Diego RO, Hawaii

2 -

Office of Veterans Services is no longer in a position to represent
him. Hence, he should be contacted and given the opportunity to
designate another representative.

REMAND

In its February 1999 decision, the Court concluded that the veteran
had presented a well grounded claim for entitlement to service
connection for PTSD. Specifically, it found that the veteran's
claims file contained the following: (1) medical evidence of a
current diagnosis of PTSD; (2) lay evidence (presumed credible for
these purposes) of an inservice stressor(s); and (3) medical
evidence of a nexus between service and the current PTSD
disability. See Gaines v. West, 11 Vet. App. 353, 357 (1998)
(citing Cohen v. Brown, 10 Vet. App. 128,136-37 (1997)); see also
Caluza, 7 Vet. App. at 506; 38 C.F.R. 3.304(f) (1999). As a result,
it held that VA had a duty to assist the veteran with the
development of his claim. 38 U.S.C.A. 5107(a) (West 1991); 38
C.F.R. 3.159 (1999).

The Court held that VA had violated its duty to assist the veteran
with his claim in one respect. It found that the veteran had
testified under oath that one of his inservice stressors was being
aboard a ship that was sunk by an enemy submarine, and,,
thereafter, being adrift in a lifeboat for 2 days. He indicated
that, following these incidents, he was treated at a "quarantine
station" in Panama, 2 weeks later, at a temporary Navy hospital in
Torrance, California. The Court held that VA had not fulfilled its
duty to assist the veteran with verifying this alleged stressor.
The RO had submitted an inquiry for medical records pertaining to
the veteran to the National Personnel Records Center (NPRC) in
February 1990. The NPRC responded in April 1990, indicating that it
had no such records and that VA's inquiry was forwarded to the
USCG, Division of Merchant Vessels. However, a April 1990 response
from that facility indicated that it did not maintain medical
records for merchant mariners and that such records, if from a U.S.
Public Health Hospital, were maintained at the Public Health
Services (PHS) Health Data Center. The Court determined that no
evidence in the record on appeal indicated that VA ever requested
medical records pertaining to the veteran from PHS. It vacated the

3 - 

Board's January 1996 decision and instructed VA to attempt to
obtain such records from PHS and, then, to readjudicate the claim.

The record shows that the RO did contact the PHS in August 1989 in
an attempt to obtain medical records pertaining to the veteran as
part of a prior claim for service connection for malaria. The
response from the PHS stated that facility only had medical records
pertaining to treatment of merchant mariners received at one of the
former PHS hospitals and clinics. A list of such hospitals and
clinics was attached. None of the listed hospitals or clinics is in
Panama or in Torrance, California, the locations where the veteran
alleged his medical treatment occurred.

The PHS response letter is consistent with VBA's Adjudication
Procedure Manual, which states that a search for service medical
records pertaining to USCG merchant seamen is not possible, except
that such veterans were eligible to receive medical treatment at
PHS hospitals or clinics and that, as a result, records of such
treatment may be available at the specific PHS facility that
rendered such treatment. M21-1, Part III, para. 4.31(b), change 41
(July 12, 1995). The M21-1 further states that PHS will not have
records for veterans who were treated at military or other
facilities overseas. If treatment is alleged at an overseas
facility operated by the United States, the request for records
should be sent to NPRC. Id., at para. 4.31(b)(6). As stated above,
a search by NPRC was already conducted.

Nevertheless, as per the Court's directive, the Board finds that
the RO should attempt to obtain any available medical records
pertaining to the veteran from PHS.

Regulations pertaining to PTSD service connection claims changed
during the pendency of this appeal. The regulatory language
describing what Constitutes competent evidence of combat service
and combat stressors was amended. 38 C.F.R. 3.304(f) (1998),
amended by 64 Fed. Reg. 32807 (June 18, 1999). The law requires
that the version most favorable to the veteran's claim must be
considered. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). The
law still provides that entitlement to service connection for PTSD
requires (1) medical evidence establishing a clear diagnosis of
PTSD; (2) credible supporting evidence that an inservice
stressor(s) occurred; and (3) a link, established by medical

- 4 -

evidence, between current symptomatology and the claimed inservice
stressors. 38 C.F.R. 3.304(f) (1999); Gaines v. West, 11 Vet. App.
353, 355 (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37
(1997)). If the evidence establishes that the veteran engaged in
combat with the enemy and the claimed stressor is related to that
combat, in the absence of clear and convincing evidence to the
contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may establish the
occurrence of the claimed in-service stressor. Id.; 38 U.S.C.A.
1154(b) (West 1991). However, where VA determines from the evidence
that the veteran did not engage in combat with the enemy or where
the veteran, even if he did engage in combat, is claiming stressors
not related to combat, his lay testimony alone is not enough to
establish that the stressors actually occurred. Rather,, his
testimony must be corroborated by "credible supporting evidence"
and must not be contradicted by service records. Cohen, 10 Vet.
App. at 142 (citations omitted); 38 C.F.R. 3.304(f) (1999).
"Credible supporting evidence" of combat may be obtained from many
sources, including, but not limited to, service records. There is
"an almost unlimited field of potential evidence to be used to
'support' a determination of combat status." Gaines, 11 Vet. App.
at 359.

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should contact the PHS, Health Data Center, G.W. Long
Hansen's Disease Center, Carville, LA 70721, providing that
facility the veteran's name, date of birth, state in which he was
treated (California and Country of Panama), and the approximate
date of treatment (1945). Any and all medical treatment records
should be requested. Copies of all correspondences and any evidence
received should be incorporated in the claimsfolder.

2. The RO should also contact the National Archives to obtain full
copies of logbooks from the S. S. Edward A. MacDowell from August
1944 through December 1944;

- 5 - 

the S.S. Paul M. Gregg from February 1945 through March 1945; and
the S.S. Cherry Valley from April 1945 through August 1945. Copies
of all correspondence and any evidence received should be
incorporated in the claimsfolder.

3. The RO should determine whether or not the veteran engaged in
combat with the enemy during service, as per 38 U.S.C.A. 1154(b),
38 C.F.R. 3.304(f), and relevant case law. The version of 38 C.F.R.
3.304(f), most favorable to the veteran should be employed. Karnas,
supra.

4. Thereafter, the RO should review the veteran's claim for
entitlement to service connection for PTSD, based on all the
evidence in the claimsfolder. If it remains denied, the veteran and
his representative should be furnished an appropriate Supplemental
Statement of the Case and given the opportunity to respond. The
case should then be returned to the Board for further appellate
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either factual or
legal, as to the ultimate determination warranted.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645

6 - 

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

GEORGE R. SENYK 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



